                   Case 20-11413-KBO           Doc 96      Filed 06/10/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                       Case No. 20-11413 (KBO)
                                                               (Jointly Administered)
                                  Debtors.1

                             NOTICE OF APPEARANCE AND
                REQUEST FOR SERVICE OF NOTICES AND OTHER DOCUMENTS

            PLEASE TAKE NOTICE that counsel hereby appears in the above-captioned Chapter 11

cases as counsel for Wann Corporation and Blaymore I, LP and request, pursuant to section

1109(b) of title 11 of the United States Code (as amended, the “Bankruptcy Code”) and Rules

2002, 3017(a), 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure (as amended, the

“Bankruptcy Rules”), that any and all notices and papers filed or entered in this case or any related

adversary proceedings be delivered to and served upon:

                 Mark T. Hurford, Esq.                              Justin M. Tuskan, Esq.
                Campbell & Levine, LLC                      Metz Lewis Brodman Must O’Keefe, LLC
            222 Delaware Avenue, Suite 1620                     535 Smithfield Street, Suite 800
                 Wilmington, DE 19801                                Pittsburgh, PA 15222
                  Tel: (302) 426-1900                                 Tel: (412) 918-1158
                  Fax: (302) 426-9947                                Fax: (412) 918-1199
                Mhurford@camlev.com                                jtuskan@metzlewis.com

            PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Code and the Bankruptcy Rules, but also includes,



1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


{C1110809.1 }
                  Case 20-11413-KBO        Doc 96     Filed 06/10/20     Page 2 of 3




without limitation, orders and notices of any application, motion, petition, pleading, request,

complaint or demand, whether formal or informal, whether written or oral, whether transmitted or

conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission, electronic

mail, or otherwise is filed or made with regard to this case.

            PLEASE TAKE FURTHER NOTICE, that neither this Notice of Appearance and Request

for Service of Papers (the “Notice”) nor any later appearance, pleading, proof of claim, claim or

suit shall constitute a waiver of any substantive or procedural right, including: (i) the right to have

final orders in non-core matters entered only after de novo review by a District Court, (ii) the right

to trial by jury in any proceeding triable in this case or any case, controversy, or proceeding related

to this case, (iii) the right to have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, (iv) abstention, (v) any objection to the jurisdiction of

this Court for any purpose other than with respect to this Notice, and (vi) any other rights, claims,

actions, defenses, setoffs, or recoupments as appropriate, in law or in equity, under any

agreements, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.

Dated: June 10, 2020                           Respectfully submitted,

                                               /s/ Mark T. Hurford
                                               Mark T. Hurford, Esq. (No. 3299)
                                               Campbell & Levine, LLC
                                               222 Delaware Avenue, Suite 1620
                                               Wilmington, DE 19801
                                               Tel: (302) 426-1900
                                               Fax: (302) 426-9947
                                               Mhurford@camlev.com

                                               and




{C1110809.1 }
                Case 20-11413-KBO   Doc 96   Filed 06/10/20   Page 3 of 3




                                       Justin M. Tuskan, Esq.
                                       Metz Lewis Brodman Must O’Keefe, LLC
                                       535 Smithfield Street, Suite 800
                                       Pittsburgh, PA 15222
                                       Tel: (412) 918-1158
                                       Fax: (412) 918-1199
                                       jtuskan@metzlewis.com

                                       Counsel for Wann Corporation and Blaymore I, LP




{C1110809.1 }
